Citation Nr: 0729062	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a video-conference hearing before a 
Member of the Board in April 2005.  

The case was remanded by the Board in June 2005 and September 
2006.  


FINDINGS OF FACT

1.	A disability of the cervical spine was not evident during 
service or until many years thereafter.  Arthritis was first 
shown years after service.

2.	A disability of the cervical spine is not shown to have 
been caused by any in-service event, including a jeep 
accident while on active duty.


CONCLUSION OF LAW

A cervical spine disorder was neither incurred in nor 
aggravated by service nor may arthritis of the cervical spine 
be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2002, October 2002, August 
2005, March 2006, and September 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Complete VCAA-compliant notice was not provided to the 
veteran prior to the first unfavorable adjudication of this 
case.  However, after VCAA-compliant notice was sent, the 
claim[s] was[were] readjudicated without "taint" from prior 
adjudications.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The September 2006 VCAA letter provided all of the 
necessary notifications to satisfy these requirements.  

The veteran is seeking service connection for a disorder of 
the neck that has been assessed as being degenerative disc and 
joint disease of the cervical spine.  In this regard, In order 
to establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

The veteran essentially contends, in his correspondence as 
well as in the testimony given at his hearing before the 
undersigned in April 2005, that his cervical spine disorder is 
the result of a jeep accident that took place while he was on 
active duty.  The Board has reviewed the medical evidence of 
record, which includes reports of private treatment, VA 
outpatient treatment records through May 2007, and the results 
of VA compensation examinations, and find that there is not 
sufficient evidence to establish service connection for a 
cervical spine disorder.  

It is initially noted that review of the service medical 
records shows that in April 1964 he was involved in a jeep 
accident.  Examination in the emergency room showed his head 
to be negative and his neck to be supple.  There was a 
laceration of his nose and bilateral pain over the right chest 
and mid-epigastrium.  X-ray studies of the nasal bones showed 
a questionable undisplaced transverse fracture through the 
base of the nasal bones.  The films of the abdomen showed no 
abnormality.  On examination at separation from service, in 
February 1965, a scar of the nose was noted.  Clinical 
evaluation of the head, face, neck and scalp, as well as 
evaluation of the spine was normal.  There were no pertinent 
complaints set out.

Treatment records from a private facility show that in 
November 2000 the veteran was treated for several disorders, 
including symptoms of residuals of a "back injury-6 
surgeries on back."  It was not specified whether the 
surgeries involved the cervical, thoracic or lumbar spinal 
segments.  Attempts to obtain records of all of these 
surgeries have not been completely successful, but records 
dated in 1975 and 1976 show treatment for lumbar radiculopathy 
and an unstable low back.  These records show that in December 
2001, the veteran complained of lower back pain radiating to 
the back of the neck and head.  It was reported for clinical 
purposes that the veteran has sustained an injury earlier that 
month in a fall at home.  X-ray studies of the cervical spine 
at that time showed portions of C7, particularly at the 
anterior inferior aspect of the body to be obscured by 
overlying bony structures.  Degenerative changes were noted at 
the C4/5, C5/6 and C6/7 levels.  Mild right sided neural 
foraminal stenosis was noted at C5/6.  The impression was of 
no fracture or acute bone abnormality, but the anterior aspect 
of the body of C7 was not well visualized.  There were 
degenerative changes noted in the lower cervical spine.  VA 
outpatient treatment records, dated in October 2002, show an 
assessment of cervical degenerative disc disease.  

There are two medical opinions of record that deal with the 
possibility of a relationship between the jeep accident in 
which the veteran was involved in service and the development 
of cervical spine disease.  The first is found in a VA 
outpatient treatment report dated in April 2005.  At that 
time, it was reported for clinical purposes that the veteran 
had been involved in a jeep accident and been struck in the 
nose with a machine gun.  A history of neck injury, 
concussion, and three broken ribs was reported.  He has 
undergone a cordotomy of the right L5 vertebra, with lumbar 
fusion, and six surgeries of the lumbar spine.  It was noted 
that he still had radiculopathy with the neck and headaches 
when he turned the neck.  On examination the impression was 
cervical degenerative arthritis/disc disease.  It was 
considered that it was "indeed very possible" that there was 
a relationship between the cervical spine disease and the jeep 
incident in service.  

An examination was conducted by VA in March 2006.  At that 
time, the veteran's history of involvement in a jeep accident 
in April 1964 was detailed.  It was noted that military 
medical care records show he suffered chest and facial 
injuries with X-rays showing a questionable nasal bone 
fracture.  The veteran gave a history of having experienced 
chronic neck and posterior headaches since the trauma.  The 
neck pain was associated with discomfort about both arms and 
reportedly progressed in severity during the years since the 
accident.  A current MRI of the cervical spine showed a large 
posterior bony osteophytes impinging minimally upon the 
cervical cord at C5/6.  The impression was of chronic neck 
pain may be largely mechanical element of the cervical 
radicular pain was possible.  The pain was due to degenerative 
disease, radiculopathy and post-traumatic headache that could 
conceivably be the result of very remote trauma, particularly 
a trauma capable of provoking a nasal fracture and chest 
injuries as documented in the veteran's military medical 
records.  Unless the veteran's recall of history was 
inaccurate, it was believed as likely as not that the neck 
pain he suffers from is related in portion to the 1964 trauma 
he experienced during his active duty service.  It was, 
however, noted that the medical records lacked documentation 
of complaint or treatment of neck or headache discomfort 
during active service in the near term after the 1964 injury.  
Lacking such specific recordings, it was difficult to 
certainly ascribe the chronic neck difficulty to the 1964 
trauma and not potentially a later onset after his time of 
military service.  

The record shows that the veteran believes that his neck 
disorder is the result of the jeep accident in which he was 
involved in service.  He so testified at his hearing before 
the undersigned, but it is noted that, as a layman, he is not 
considered to be competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There are two medical 
opinions of records that indicate that there might be a 
relationship, but careful analysis of these opinions show 
that they are not sufficient to establish service connection.  
The first, which indicates that a relationship is "very 
possible," is based upon the veteran's uncorroborated 
history so that it may not be considered "competent medical 
evidence."  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The second 
indicates that it is possible, but then indicates that, 
absent complaints soon after the accident, it is difficult to 
say that a relationship exists.  The Board finds this opinion 
to be speculative.  It is therefore of little evidentiary 
value and amounts to what in essence is "nonevidence" of an 
etiological relationship to service.  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  In Obert v. Brown, 5 Vet. App. 30 (1993), the Court 
held that a medical opinion expressed in terms of "may," 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  

Under these circumstances, the record does not establish that 
the veteran manifested a cervical spine disorder in service 
or arthritis of the cervical spine within one year after 
separation from active duty.  Nor is a relationship between 
any inservice incidents, including the jeep accident in April 
1964, demonstrated.  It is noted that no neck pathology is 
found in service, and the separation is negative for 
pertinent complaints or findings.  The first showing of any 
chronic or continuing neck pathology was many years after 
separation from service.  As such, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a neck disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


